Citation Nr: 1232357	
Decision Date: 09/19/12    Archive Date: 09/24/12

DOCKET NO.  94-47 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an effective date earlier than September 23, 2009 for the grant of service connection for posttraumatic stress disorder (PTSD) with depression and panic disorder.

2.  Entitlement to an effective date earlier than April 28, 2009 for the grant of service connection for cervical spine disc disease at C3-C4.

3.  Entitlement to an initial rating higher than 10 percent for residuals of restrictive lung disease.

4.  Entitlement to an increased rating for patellofemoral syndrome of the right knee, currently rated 10 percent disabling.

5.  Entitlement to an increased rating for patellofemoral syndrome of the left knee, currently rated 10 percent disabling.

6.  Entitlement to an initial compensable rating for herpes.

7.  Entitlement to a higher initial rating for degenerative disc disease L4-5 with disc bulging and neuroforminal narrowing with degenerative joint disease, rated 20 percent disabling prior to October 8, 2010 and 40 percent disabling since that date.

8.  Entitlement to an initial rating higher than 10 percent for cervical spine disc disease at C3-C4.

9.  Entitlement to a higher initial rating for arteriosclerotic heart disease with history of chest pain, rated 30 percent disabling prior to August 9, 2001 and 60 percent disabling since that date.

10.  Entitlement to a combined disability rating in excess of 60 percent from July 29, 1997 to August 8, 2001 and in excess of 80 percent from August 9, 2001 to September 23, 2008.

(The issues of whether new and material evidence has been received with respect to a claim of service connection for tinnitus, entitlement to higher initial ratings for tension headaches and post operative hemorrhoids, and entitlement to a total disability rating based on individual unemployability prior to March 13, 2007 are the subjects of a separate decision of the Board)


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1983 to September 1991.

These matters initially came before the Board of Veterans' Appeals (Board) from February 1992, May 1995, November 2002, November 2005, August 2009, and January 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Offices (ROs) in Winston-Salem, North Carolina and Philadelphia, Pennsylvania and the Appeals Management Center (AMC) Resource Center in Huntington, West Virginia. 

In the February 1992 decision, the RO granted service connection for mild restrictive lung disease and assigned an initial 10 percent disability rating, effective September 6, 1991; and granted service connection for arteriosclerotic heart disease with history of chest pain, and assigned an initial 30 percent disability rating effective September 6, 1991.  In the May 1995 decision, the RO granted service connection for herpes and assigned an initial noncompensable disability rating, effective September 6, 1991.  In the November 2002 decision, the RO denied entitlement to increased compensable ratings for bilateral patellofemoral syndrome of the knees.  In the November 2005 decision, the AMC granted service connection for a chronic lumbar spine strain/sprain and assigned an initial 20 percent disability rating, effective September 6, 1991.  In the August 2009 decision, the RO granted service connection for cervical spine disc disease at C3-C4 and assigned an initial 10 percent disability rating, effective April 28, 2009.  In the January 2011 decision, the RO granted service connection for PTSD with depression and panic disorder, effective September 23, 2009.

The RO in Philadelphia, Pennsylvania currently has jurisdiction over the Veteran's claims.

The Veteran testified before a Veterans Law Judge (VLJ) at a September 2003 videoconference hearing at the RO.  A transcript of that hearing has been associated with his claims folder.  The presiding VLJ is no longer employed by the Board, and the Veteran was provided an opportunity for an additional hearing as noted below. 

In August 2004, the Board remanded the lung, knee, herpes, and cardiac issues for further development.

In the November 2005 decision, the AMC granted increased 10 percent ratings for bilateral patellofemoral syndrome of the knees, both effective July 29, 1997.

In November 2006 and June 2007, the Board once again remanded the lung, knee, herpes, and cardiac issues for further development. 

In a June 2011 decision, a Decision Review Officer (DRO): assigned an initial 40 percent rating for degenerative disc disease L4-5 with disc bulging and neuroforminal narrowing with degenerative joint disease, effective October 8, 2010; and assigned an initial 60 percent rating for arteriosclerotic heart disease with history of chest pain, effective August 9, 2001.

The Veteran testified before the undersigned at a September 2011 videoconference hearing at the RO.  A transcript of that hearing has been associated with his claims folder.  

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claims.  The documents in this file have been reviewed and considered as part of this appeal.

On various occasions, including in letters dated in September 2009 and October 2010, and during the September 2011 hearing, the Veteran raised the issues of whether new and material evidence has been received with respect to a claim of service connection for a left shoulder disability and entitlement to service connection for fibromyalgia, hypertension, a sleep disability (including sleep apnea), and dental, right shoulder, prostate, and gastrointestinal disabilities.  These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The issues of entitlement to an earlier effective date for the grant of service connection for PTSD with depression and panic disorder, entitlement to higher initial ratings for residuals of restrictive lung disease, degenerative disc disease L4-5 with disc bulging and neuroforminal narrowing with degenerative joint disease, cervical spine disc disease at C3-C4, herpes, and arteriosclerotic heart disease, entitlement to increased ratings for bilateral patellofemoral syndrome of the knees, and entitlement to a higher combined disability rating are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC) in Washington, D.C.


FINDING OF FACT

The Veteran submitted a claim of service connection for a cervical spine disability on September 9, 1992 and entitlement to service connection for such disability arose on that date.


CONCLUSION OF LAW

The criteria for an effective date of September 9, 1992 for the grant of service connection for cervical spine disc disease at C3-C4 have been met.  38 U.S.C.A. §§ 5101(a), 5110(a) (West 2002); 38 C.F.R. §§ 3.151(a), 3.155(a), 3.303, 3.400 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011) redefined VA's duty to assist the Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

The appeal for an earlier effective date for the grant of service connection for cervical spine disc disease at C3-C4 arises from the Veteran's disagreement with the effective date assigned after the grant of service connection.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or address prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (2003).

The United States Court of Appeals for Veterans Claims (Court) has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as effective date) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  Where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements.  Id.  There has been no allegation of such error in this case. 

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

The Court has held that the provisions of 38 C.F.R. § 3.103(c)(2) (2011) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam).

At the Veteran's September 2011 hearing, the undersigned did not identify the issue of entitlement to an earlier effective date for the grant of service connection for cervical spine disc disease at C3-C4 as being on appeal, and no testimony was provided during the hearing concerning this issue.  

To the extent that the duties imposed by Bryant were not met during the September 2011 hearing, prejudicial error occurs only when such error affects "the essential fairness of an adjudication" or "has the natural effect of producing prejudice."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).  Appellants must generally identify "with considerable specificity": (1) how notice was defective and (2) how the lack of notice and evidence was prejudicial or affected the essential fairness of the adjudication.  Id.  See also Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (holding that a party alleging defective VCAA notice has the burden of showing how the defective notice was harmful).

No such showing of prejudice has been made in this case.  The Veteran had actual knowledge that the earlier effective date issue was on appeal in that he had submitted a substantive appeal (VA Form 9) in response to a September 2010 Statement of the Case and had received a Supplemental Statement of the Case pertaining to this issue in June 2011.  The September 2010 Statement of the Case and June 2011 Supplemental Statement of the Case both set forth the applicable regulations concerning the assignment of effective dates and notified the Veteran that an earlier effective date for the grant of service connection for his service-connected cervical spine disability was not warranted because no evidence prior to April 28, 2009 established entitlement to an earlier effective date.  This information should have put the Veteran on notice that evidence of a claim for a cervical spine disability and entitlement to benefits for such a disability was needed to warrant an earlier effective date.  Moreover, the Board will grant an earlier effective date as discussed below.  

Further, the Veteran provided testimony as to the symptoms of his neck disability during the September 2011 hearing and has submitted additional evidence on numerous occasions throughout the appeal period, thereby demonstrating actual knowledge of the ability to identify and submit additional relevant evidence.  Also, he was afforded the opportunity for a new hearing by way of a June 2012 letter from the Board.  He responded that he did not wish to have another hearing.  No other potentially overlooked relevant evidence was identified at the hearing or elsewhere in the record.  

VA obtained the Veteran's service treatment records and all of the relevant identified post-service VA treatment records and private medical records pertaining to treatment for a cervical spine disability.  In addition, he was afforded a VA examination for a cervical spine disability.

Although there is evidence that Social Security Administration (SSA) disability records and recent VA treatment records have not yet been obtained, any such records are not relevant to the effective date issue because the effective date turns on when the Veteran filed a claim for the subject benefits.  There is no indication or allegation that SSA disability records or additional VA treatment records could show that the Veteran filed an earlier claim for benefits with VA.  Thus, VA has no duty to attempt to obtain SSA disability records or additional VA treatment records in regard to the effective date issue.

There is no other reported relevant evidence that remains outstanding, nor is there any indication of the need for additional examinations or opinions.  Further assistance is unlikely to assist the Veteran in substantiating entitlement to an earlier effective date.

Analysis

Generally, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.

A specific claim in the form prescribed by VA must be filed in order for benefits to be paid to any individual under the laws administered by VA.  See 38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).

When determining the effective date of an award of compensation benefits, the Board is required to review all the communications in the file, after the last final disallowance of the claim, which could be interpreted to be a formal or informal claim for benefits.  See Servello v. Derwinski, 3 Vet. App. 196, 198-99 (1992); Lalonde v. West, 12 Vet. App. 377, 380-381 (1999).  Any communication or action that demonstrates intent to apply for an identified benefit may be considered an informal claim.  See 38 C.F.R. § 3.155(a).

Any communication or action indicating intent to apply for one or more benefits under the laws administered by VA from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim. Id.

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza elements is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

The current effective date of the grant of service connection for the Veteran's cervical spine disability is April 28, 2009, the date of receipt of a letter to his representative in which he stated that he continued to experience severe problems with his cervical spine.

In a May 1992 Substantive Appeal (VA Form 9), the Veteran reported that he experienced neck pain.  This statement was received by the RO on September 9, 1992.  As the Veteran described symptoms of a cervical spine disability, his claim sufficiently identified the benefit sought and the September 1992 VA Form 9 is considered an informal claim for service connection for a cervical spine disability.

Service treatment records showed that the Veteran was treated for neck pain in February 1990.  In support of the Veteran's claim for service connection for a cervical spine disability, medical records were obtained which reflected various cervical spine diagnoses, including a small central disc bulge at the C3-4 level, small disc herniations at C3-4 and C4-5, hypertrophic spurring at C4-5 and C5-6, some flattening of the C-5 superior endplate, degenerative disc disease, and a mild chronic cervical strain.  Furthermore, the Veteran reported on several occasions that he had experienced neck symptoms ever since service.  For example, during a July 2009 VA examination, he reported that he began experiencing neck problems following a parachute jump in service and that such problems had continued ever since that time.

The Veteran is competent to report symptoms of a cervical spine disability, such as pain, as well as a continuity of symptomatology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  Further, there is nothing to explicitly contradict his reports and they are generally consistent with the evidence of record.  Therefore, his reports of cervical spine symptoms since service are deemed credible.

As the Veteran was diagnosed as having a cervical spine disability and he reported persistent cervical spine symptoms ever since service, he met the criteria for service connection for a cervical spine disability prior to his September 9, 1992 claim for service connection for that disability.  There is no evidence of any unadjudicated formal or informal claim for service connection for a cervical spine disability prior to September 9, 1992.  Since entitlement arose prior to the claim, the proper effective date for the grant of service connection is September 9, 1992.


ORDER

Entitlement to an effective date of September 9, 1992 for the grant of service connection for cervical spine disc disease at C3-C4 is granted.


REMAND

Once the Secretary undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, he must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

The Veteran was afforded a VA examination in October 2010 to determine the current severity of his service-connected bilateral knee disabilities.  The examiner reported that during the course of the examination, the Veteran was observed to be seated in no apparent distress, with his knees flexed to at least 50 degrees.  However, on formal examination he reported pain at 30 degrees of flexion of the right knee.  As for the left knee, the range of motion was recorded as 0 to 10 degrees.  He was unable to do any repetitive use of either knee because of the intensity of the pain.  The examiner concluded that the inconsistency between the observations on informal examination and the findings during formal examination indicated symptoms magnification.  Thus, he could not provide the ranges of motion for either knee.

As adequate ranges of motion for the knees were not recorded during the October 2010 VA examination, a new examination is necessary and clarification is required.  

With regard to the appeal for an initial compensable rating for herpes, the Veteran was most recently afforded a VA examination in October 2010.  The examination report indicates that he reported that he experienced flare ups of his herpes in both the left upper buttock and the penile shaft near the glans.  Flare ups were preceded by itchiness in the areas affected, followed several days later by itchy and painful blisters that would resolve within 8 to 9 days.  Heat and the use of heavy blankets triggered such flare ups and they occurred approximately once a month. Examination of the skin was unremarkable and the skin was noted to be normal at the time of the examination.

When a claimant's medical history indicates that his disability undergoes periods of remission and recurrence, VA is required to provide a medical examination during the period of recurrence or flare ups in order to provide a proper disability rating. Ardison v. Brown, 6 Vet. App. 405, 407.

The October 2010 VA examination was apparently conducted during a period of remission of the Veteran's herpes.  However, he has specifically identified certain periods when he experiences flare ups of the disability (i.e. following a period of itchiness in the affected areas).  Thus, the October 2010 VA examination is inadequate and a new examination is required to attempt to more accurately assess the current severity of the Veteran's service-connected herpes during a period of flare up.

As for the appeal for higher initial ratings for the service-connected cervical spine and cardiac disabilities, a veteran must be afforded a thorough and contemporaneous examination when the record does not adequately reveal the current state of the veteran's disability.  Hart v. Mansfield, 21 Vet. App. 505, 508 (2007) (citing, inter alia, Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  The record is inadequate and the need for a contemporaneous examination occurs when there is evidence (including a veteran's statements) of a possible increase in disability since the last examination.  Hart, 21 Vet. App. at 508 (citing, inter alia, Snuffer v. Gober, 10 Vet. App. 400, 403 (1997)).

The evidence indicates that the Veteran's service-connected cervical spine and cardiac disabilities may have worsened since his last VA examinations in July 2009 and October 2010, respectively.  For example, the examiner who conducted the August 2010 VA examination reported that the Veteran's activity level was approximately 6 metabolic equivalents (METs).  However, a March 2011 VA exercise stress test report reveals that the Veteran achieved a work level of 1 MET and that the test was stopped due to chest discomfort.  Furthermore, an August 2010 VA nursing triage note reflects that the Veteran reported increasingly worsening neck pain.  

Given this evidence, VA's duty to obtain new examinations as to the current severity of the Veteran's service-connected cervical spine and cardiac disabilities is triggered.

VA regulations provide that where an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  38 C.F.R. § 4.2 (2011); see 38 C.F.R. § 19.9 (2011).  Where the Board makes a decision based on an examination report which does not contain sufficient detail, remand is required "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination."  Goss v. Brown, 9 Vet. App 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569 (1993).

The VCAA requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  The VCAA's duty to assist includes a duty to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 C.F.R. § 3.159(c)(4).

In January and May 2008, the AOJ contacted the SSA and requested all available records pertaining to any claim by the Veteran for disability benefits.  The SSA responded that no medical records were available because the Veteran was not entitled to any SSA benefits.  However, a June 2011 letter from the SSA included among the Veteran's paperless records in the Virtual VA system reflects that he was subsequently granted SSA disability benefits for an unspecified disability.

The Court has held that where there has been a determination with regard to SSA benefits, the records concerning that decision must be obtained, if relevant.  Tetro v. Gober, 14 Vet. App. 100, 108-09 (2000); Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992); cf. Golz v. Shinseki, 590 F.3d 1317, 1321 (2010) (there is no duty to get SSA records when there is no evidence that they are relevant).  The medical records related to the SSA's disability determination have not yet been associated with the claims file and may be relevant.

During the September 2011 hearing, the Veteran reported that he had received treatment for cardiac problems 2 to 3 months prior to the hearing at the VA Medical Center in Tampa, Florida (VAMC Tampa).  Further, he has submitted records of treatment for a skin rash and cardiac problems from the VA Medical Center in Orlando, Florida (VAMC Orlando) dated in August and October 2011.  There are no treatment records from VAMC Tampa in the claims file and the most recent VA treatment records obtained by the AOJ from VAMC Orlando in the claims file are dated in May 2011.  There are no additional treatment records among the Veteran's paperless records in the Virtual VA system.

Thus, it appears that there may be additional VA treatment records that have not yet been obtained.  VA has a duty to obtain any additional relevant records.  38 U.S.C.A. § 5103A(b),(c); Bell v. Derwinski, 2 Vet. App. 611, 612-13 (1992).

The Board will defer a decision on the claims for increased ratings for the lumbar spine and for restrictive lung disease pending review of SSA and VA records.  Furthermore, the claim for a higher combined disability rating is inextricably intertwined with all other issues currently on appeal.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should implement the Board's decision regarding the grant of an effective date of September 9, 1992 for the grant of service connection for cervical spine disc disease at C3-C4 and assign an initial disability rating. 

2.  Contact the SSA and obtain a copy of that agency's decision concerning the Veteran's claim for disability benefits, including any medical records used to make the decision.

All efforts to obtain these records must be documented in the claims file.  Such efforts should continue until they are obtained or it is reasonably certain that they do not exist or that further efforts would be futile.

3.  Obtain and associate with the claims file all records of the Veteran's treatment for lung, knee, skin, back, neck, and cardiac problems from VAMC Orlando from May 2011 to the present, from VAMC Tampa, and from any other sufficiently identified VA facility.

Efforts to obtain these records should continue until they are obtained or it is reasonably certain that they do not exist or that further efforts would be futile.

4.  After all efforts have been exhausted to obtain and associate with the claims file any evidence from the SSA and any additional treatment records, schedule the Veteran for a VA examination to evaluate the current severity of the service-connected cervical spine disability.  All indicated tests and studies should be conducted.

The claims folder, including this remand and relevant records in Virtual VA, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.

The ranges of cervical spinal motions should be reported in degrees.  The examiner should also provide a specific opinion as to whether there is additional limitation of motion due to weakened movement, excess fatigability, incoordination, pain, or flare ups.

The examiner should express this opinion in terms of the degree of additional range-of- motion loss (in degrees) due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.

The examiner should report whether there is any ankylosis of the cervical spine or entire spine.  If ankylosis is present, the examiner should specify whether it is favorable or unfavorable and the angle at which the spine is held.

The examiner should also specify the nerves affected by the cervical spine disability and provide an opinion as to the severity of any associated paralysis, neuritis, or neuralgia.

The examiner must provide reasons for any opinion given.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered. 

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.   

5.  After all efforts have been exhausted to obtain and associate with the claims file any evidence from the SSA and any additional treatment records, the AOJ should contact the Veteran and coordinate with him to schedule a VA examination during a time in which he is experiencing a flare up of his herpes.  All such efforts should be documented in the claims file.

If it is not possible to schedule the examination during a flare up, the reason must also be documented in the claims file.

The claims folder, including this remand and relevant records in Virtual VA, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should report the percentage of the Veteran's entire body and the percentage of his exposed areas affected by the service-connected herpes (including during any periods of flare up if the examination is not conducted during such a period).  

The examiner should also note any systemic therapy that has been provided for the Veteran's service-connected herpes during the past 12 month period and the frequency and duration of any such treatment.

The examiner should note whether the Veteran experiences flare-ups of his service-connected herpes and, if so, whether the examination is being conducted during a period of flare up.  The examiner should also note whether there are any specific periods during which any such flare ups occur or whether they are intermittent/unpredictable.

The examiner must provide reasons for any opinion given.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered. 

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.   

6.  After all efforts have been exhausted to obtain and associate with the claims file any evidence from the SSA and any additional treatment records, schedule the Veteran for a VA examination to assess the current severity of the service-connected arteriosclerotic heart disease.  All indicated tests and studies should be conducted.

The claims folder, including this remand and relevant records in Virtual VA, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner must conduct and report the results of appropriate exercise test(s) needed to properly calculate the Veteran's actual METs (metabolic equivalents).

The examiner should report the actual level of METs that result in dyspnea, fatigue, angina, dizziness, or syncope.  If METs testing is not possible, the examiner must provide reasons why such testing was not conducted.

An estimated level of activity (expressed in METs and supported by specific examples, such as slow stair climbing) that results in dyspnea, fatigue, angina, dizziness, or syncope may only be provided if actual testing is contraindicated for medical reasons, if the left ventricular ejection fraction has been measured and is 50 percent or less, or if chronic congestive heart failure is present or there has been more than one episode of congestive heart failure within the past year.

The examiner should also report whether the Veteran has congestive heart failure (and, if so, the number of episodes in the previous year) or left ventricular dysfunction (and, if so, the percentage ejection fraction). 

The examiner should also report whether the Veteran has sustained ventricular arrhythmia and/or atrioventricular block.
The examiner must provide reasons for any opinion given.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

7.  After all efforts have been exhausted to obtain and associate with the claims file any evidence from the SSA and any additional treatment records, schedule the Veteran for a VA examination to assess the current severity of the service-connected right and left knee disabilities.  All indicated tests and studies should be conducted.

The claims folder, including this remand and relevant records in Virtual VA, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.
The ranges of right and left knee flexion and extension should be reported in degrees.  The examiner should also provide a specific opinion as to whether there is additional limitation of motion due to weakened movement, excess fatigability, incoordination, pain, or flare ups.

The examiner should express this opinion in terms of the degree of additional range-of- motion loss (in degrees) due to any weakened movement, excess fatigability, incoordination, flare- ups, or pain.

The examiner should report if there is ankylosis of either knee and, if so, the angle at which the knee is held.

The examiner should also report whether there is subluxation or instability of either knee, and if present, provide an opinion as to its severity.

The examiner must provide reasons for any opinion given.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

8.  The AOJ should review the examination reports to ensure that they contain the information and opinions requested in this remand and are otherwise complete.

9.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case. Thereafter, the case should be returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
J. W. FRANCIS
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


